The State of TexasAppellee/s




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 30, 2015

                                      No. 04-14-00772-CR

                                   Jonathan Jose GUILLEN,
                                           Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR2647
                        Honorable Maria Teresa Herr, Judge Presiding

                                         ORDER
       The reporter’s record in this appeal was filed on April 29, 2015, completing the record.
Appellant’s counsel was informed by email on that date that the record had been filed and
appellant’s brief was therefore due. On June 1, 2015, the court granted appellant a thirty-day
extension of time to file the brief and ordered the brief due June 29, 2015. Appellant has filed a
motion requesting an additional forty-five day extension of time to file the brief.

        We grant the motion, and order appellant’s brief due July 16, 2015 (75 days after the
original due date). Counsel is advised that no further extensions of time will be granted absent a
motion that (1) demonstrates extraordinary circumstances justifying further delay, (2) advises the
court of the efforts counsel has expended in preparing the brief, and (3) provides the court
reasonable assurance that the brief will be completed and filed by the requested extended
deadline.

                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of June, 2015.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court